DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  in line 7 of claim 1, line 10 of claim 8 and line 9 of claim 15 please change “an initial pattern” to --the initial test pattern-- in order to avoid a duplicant positive recitation rejection [see also Claim Rejection under 35 USC 112(b) below]; in line 14 of claim 1, line 17 of claim 8 and line 9 of claim 15, please change “a Trojan circuit” to --the Trojan circuit-- in order to avoid a duplicant positive recitation rejection.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 8 and 15, each claim states, in line 7 of claim 1, line 10 of claim 8 and line 9 of claim 15, the limitation “an initial pattern”. It is not clear if this initial pattern is the same initial pattern that is claimed in lines 5-6 of claim 1, in lines 8-9 of claim 8 and in lines 7-8 of claim 15. 
	For examination purposes, the examiner is taking a position that both initial patterns in the claims are the same. Since claims 2-7 depend from claim 1, claims 9-14 depend from claim 8 and claims 16-20 depend from claim 15, they also are rejected for the reason above.
Regarding claims 1, 8 and 15, each claim states, in line 14 of claim 1, line 17 of claim 8 and line 16 of claim 15, the limitation “a Trojan circuit”. It is not clear if this Trojan circuit is the same Trojan circuit that is claimed in lines 2-3 of claim 1, in line 6 of claim 8 and in lines 4-5 of claim 15. 
	For examination purposes, the examiner is taking a position that both Trojan circuits in the claims are the same. Since claims 2-7 depend from claim 1, claims 9-14 depend from claim 8 and claims 16-20 depend from claim 15, they also are rejected for the reason above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by LYU et al [Efficient Test Generation for Trojan Detection using Side Channel Analysis IEEE Xplore Publication May 2019].
Regarding claim 1, LYU et al disclose [see also Figs. 1-3] a method comprising: generating a plurality of initial test patterns (initial test patterns ui, vi) that can trigger a rare condition [via rare nodes F and G] of a Trojan circuit (Trojan T) in an integrated circuit [see pg. 409 under “B. An Illustrative Example” and pg. 410 left column]; generating one succeeding test pattern (vi) for each of the plurality of initial test patterns (ui, vi) that can increase side-channel sensitivity during changing from the initial test pattern (ui) to the succeeding test pattern (vi) [see Abstract and pgs. 409-410 under section III. PROBLEM FORMULATION AND MOTIVIATION]; applying a test pattern comprising the initial test pattern followed by a corresponding succeeding test pattern (u) to a golden design (golden design G) of the integrated circuit [see Abstract and pgs. 409-410 under section III. PROBLEM FORMULATION AND MOTIVIATION and pg. 411 left column under “2) Fitness Computation”]; measuring a side-channel parameter in the golden design (G) of the integrated circuit after application of the test pattern [see Abstract and pgs. 409-410 under section III. PROBLEM FORMULATION AND MOTIVIATION and pg. 411 left column under “2) Fitness Computation”]; applying the test pattern to a design of the integrated circuit under test [see Abstract; pg. 409 and pg. 410 right column under “C. Search for the Best succeeding Pattern”]; measuring the side-channel parameter in the design of the integrated circuit under test after application of the test pattern [see pg. 408 right column]; and determining the Trojan circuit (T) to be present in the integrated circuit under test when the measured side-channel parameters vary by a threshold [see pg. 408 right column; pg. 410 right column under “B. Generation of Profitable Initial Test Patterns” and pg. 412 under “C. Evaluation”].
Regarding claim 2, LYU et al disclose wherein the initial test patterns (ui, vi) comprises N-detect test patterns [see pg. 410 right column under “Generation of Profitable Initial Test Patterns” and pg. 411 right column – pg. 412 left column under “Generation of Initial Test Patterns”].
Regarding claim 3, LYU et al disclose wherein the succeeding test patterns (vi)are generated using a genetic algorithm [see Abstract  and pg. 410 right column under “Searching for the Best Succeeding Pattern”].
Regarding claim 4, LYU et al disclose wherein application of the test pattern maximizes switching in a first portion of the integrated circuit containing the Trojan circuit (T) while minimizing switching in a remainder of the integrated circuit in order to improve the side-channel sensitivity [see Abstract; pg. 409 under “A. Problem Formulation”; pg. 410 right column under “C. Searching for the best Succeeding Pattern”].
Regarding claim 5, LYU et al disclose wherein the side-channel parameter comprises a dynamic current [see Abstract and pg. 409 under “III. PROBLEM FORMULATION AND MOTIVIATION”].
Regarding claim 6, LYU et al disclose wherein the side-channel parameter comprises power consumption [see Abstract and pg. 408 right column- pg. 409 left column].
Regarding claim 7, LYU et al disclose wherein the side-channel parameter comprises path delay [see Abstract and pg. 408 right column- pg. 409 left column].
Claim(s) 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over LYU et al [Efficient Test Generation for Trojan Detection using Side Channel Analysis IEEE Xplore Publication May 2019].
Regarding claim 8, LYU et al disclose [see also Figs. 1-3] a system for detecting a Trojan circuit (Trojan T) in an integrated circuit comprising: inherently one or more computing processors; and inherently one or more memory storage elements; wherein the one or more computing processors are configured to: generating a plurality of initial test patterns (initial test patterns ui, vi) that can trigger a rare condition [via rare nodes F and G] of the Trojan circuit (Trojan T) in an integrated circuit [see pg. 409 under “B. An Illustrative Example” and pg. 410 left column]; generating one succeeding test pattern (vi) for each of the plurality of initial test patterns (ui, vi) that can increase side-channel sensitivity during changing from the initial test pattern (ui) to the succeeding test pattern (vi) [see Abstract and pgs. 409-410 under section III. PROBLEM FORMULATION AND MOTIVIATION]; applying a test pattern comprising the initial test pattern followed by a corresponding succeeding test pattern (u) to a golden design (golden design G) of the integrated circuit [see Abstract and pgs. 409-410 under section III. PROBLEM FORMULATION AND MOTIVIATION and pg. 411 left column under “2) Fitness Computation”]; measuring a side-channel parameter in the golden design (G) of the integrated circuit after application of the test pattern [see Abstract and pgs. 409-410 under section III. PROBLEM FORMULATION AND MOTIVIATION and pg. 411 left column under “2) Fitness Computation”]; applying the test pattern to a design of the integrated circuit under test [see Abstract; pg. 409 and pg. 410 right column under “C. Search for the Best succeeding Pattern”]; measuring the side-channel parameter in the design of the integrated circuit under test after application of the test pattern [see pg. 408 right column]; and determining the Trojan circuit (T) to be present in the integrated circuit under test when the measured side-channel parameters vary by a threshold [see pg. 408 right column; pg. 410 right column under “B. Generation of Profitable Initial Test Patterns” and pg. 412 under “C. Evaluation”]. Although the prior art does not specifically disclose the claimed one or more computing processors and memory storage elements, these features are seen to be an inherent teaching of that device since a machine with Intel Xeon E5-2698 CPU @ 2.20GHz is disclosed [see pg. 411 right column under “A. Experimental Setup”] and it is apparent that some type of computing processor and memory storage element must be presented for the experiment to function as intended.
Regarding claim 9, LYU et al disclose wherein the initial test patterns (ui, vi) comprises N-detect test patterns [see pg. 410 right column under “Generation of Profitable Initial Test Patterns” and pg. 411 right column – pg. 412 left column under “Generation of Initial Test Patterns”].
Regarding claim 10, LYU et al disclose wherein the succeeding test patterns (vi)are generated using a genetic algorithm [see Abstract  and pg. 410 right column under “Searching for the Best Succeeding Pattern”].
Regarding claim 11, LYU et al disclose wherein application of the test pattern maximizes switching in a first portion of the integrated circuit containing the Trojan circuit (T) while minimizing switching in a remainder of the integrated circuit in order to improve the side-channel sensitivity [see Abstract; pg. 409 under “A. Problem Formulation”; pg. 410 right column under “C. Searching for the best Succeeding Pattern”].
Regarding claim 12, LYU et al disclose wherein the side-channel parameter comprises a dynamic current [see Abstract and pg. 409 under “III. PROBLEM FORMULATION AND MOTIVIATION”].
Regarding claim 13, LYU et al disclose wherein the side-channel parameter comprises power consumption [see Abstract and pg. 408 right column- pg. 409 left column].
Regarding claim 14, LYU et al disclose wherein the side-channel parameter comprises path delay [see Abstract and pg. 408 right column- pg. 409 left column].
Regarding claim 15, LYU et al inherently disclose [see also Figs. 1-3] a computer-readable medium having instructions stored thereon that, in response to execution inherently by a computer-based system, cause the computer-based system to perform operations comprising: generating a plurality of initial test patterns (initial test patterns ui, vi) that can trigger a rare condition [via rare nodes F and G] of the Trojan circuit (Trojan T) in an integrated circuit [see pg. 409 under “B. An Illustrative Example” and pg. 410 left column]; generating one succeeding test pattern (vi) for each of the plurality of initial test patterns (ui, vi) that can increase side-channel sensitivity during changing from the initial test pattern (ui) to the succeeding test pattern (vi) [see Abstract and pgs. 409-410 under section III. PROBLEM FORMULATION AND MOTIVIATION]; applying a test pattern comprising the initial test pattern followed by a corresponding succeeding test pattern (u) to a golden design (golden design G) of the integrated circuit [see Abstract and pgs. 409-410 under section III. PROBLEM FORMULATION AND MOTIVIATION and pg. 411 left column under “2) Fitness Computation”]; measuring a side-channel parameter in the golden design (G) of the integrated circuit after application of the test pattern [see Abstract and pgs. 409-410 under section III. PROBLEM FORMULATION AND MOTIVIATION and pg. 411 left column under “2) Fitness Computation”]; applying the test pattern to a design of the integrated circuit under test [see Abstract; pg. 409 and pg. 410 right column under “C. Search for the Best succeeding Pattern”]; measuring the side-channel parameter in the design of the integrated circuit under test after application of the test pattern [see pg. 408 right column]; and determining the Trojan circuit (T) to be present in the integrated circuit under test when the measured side-channel parameters vary by a threshold [see pg. 408 right column; pg. 410 right column under “B. Generation of Profitable Initial Test Patterns” and pg. 412 under “C. Evaluation”]. Although the prior art does not specifically disclose the claimed a computer-readable medium executed by a computer-based system, these features are seen to be an inherent teaching of that device since a machine with Intel Xeon E5-2698 CPU @ 2.20GHz is disclosed [see pg. 411 right column under “A. Experimental Setup”] and it is apparent that some type of computing processor and memory storage element must be presented for the experiment to function as intended.
Regarding claim 16, LYU et al disclose wherein the initial test patterns (ui, vi) comprises N-detect test patterns [see pg. 410 right column under “Generation of Profitable Initial Test Patterns” and pg. 411 right column – pg. 412 left column under “Generation of Initial Test Patterns”].
Regarding claim 17, LYU et al disclose wherein the succeeding test patterns (vi)are generated using a genetic algorithm [see Abstract  and pg. 410 right column under “Searching for the Best Succeeding Pattern”].
Regarding claim 18, LYU et al disclose wherein application of the test pattern maximizes switching in a first portion of the integrated circuit containing the Trojan circuit (T) while minimizing switching in a remainder of the integrated circuit in order to improve the side-channel sensitivity [see Abstract; pg. 409 under “A. Problem Formulation”; pg. 410 right column under “C. Searching for the best Succeeding Pattern”].
Regarding claim 19, LYU et al disclose wherein the side-channel parameter comprises a dynamic current [see Abstract and pg. 409 under “III. PROBLEM FORMULATION AND MOTIVIATION”].
Regarding claim 20, LYU et al disclose wherein the side-channel parameter comprises path delay [see Abstract and pg. 408 right column- pg. 409 left column].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858